DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022 and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPubs 2020/0019778 to Frei et al.
Regarding claim 1, Frei et al. teach a method of displaying images of one or more surroundings of an agricultural implement (abstract, “The method includes receiving a pick-up path that identifies a route in which to guide an object-collection system over a target geographical area to pick up objects, determining a current location of the object-collection system relative to the pick-up path, and guiding the object-collection system along the pick-up path over the target geographical area based on the current location”, Fig 5, par 0145, “FIG. 5 is an example illustration of a display 500 presented to a driver of the object-collection system in accordance with embodiments described herein. In various embodiments, display 500 includes a first screen 502 and a second screen 504. In some embodiments, the first screen 502 may be on one display device and the second screen 504 may be on a second, separate display device”), the agricultural implement including a frame extending between first and second opposing distal ends of a length transverse to a working direction of the agricultural implement (Fig 5, par 0151, “ the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518.The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”, par 0292, “FIGS. 19A, 19B, 19C, 20A and 20B illustrate another example embodiment 165C of an object picking assembly 165 that comprises a pair of travelers 810 that move along a rail 820, with each traveler 810 respectively coupled with a paddle assembly 830 via an arm 831”), the method comprising: 
capturing one or more individual image regions of the surroundings of the agricultural implement using at least one camera arranged on the agricultural implement (Figs 3A-3B, par 0129-0136, “a camera 312 captures images of a ground area 324 in front of the object-collection system 300. As the object-collection system 300 travels along the field 110, the camera captures a plurality of images”) and directed toward a working area in the working direction (Figs 4A-4B, par 0033-0037, “FIG. 4B illustrates one embodiment of tracking an object 422 throughout multiple image frames 420. It should be recognized that a plurality of image frames are captured and the object 422 is identified and its location in the image noted to track movement of the object 422 throughout the images”, Fig 5, par 0145-0152, “FIG. 5 is a second screen 504. In this illustration, the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518. The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”); 
generating a display corresponding to the one or more individual image regions on a user interface (Figs 4A-4B, par 0033-0037, “FIG. 4B illustrates one embodiment of tracking an object 422 throughout multiple image frames 420. It should be recognized that a plurality of image frames are captured and the object 422 is identified and its location in the image noted to track movement of the object 422 throughout the images”, Fig 5, par 0145-0152,  “the first screen 502 is a current view from the camera on the object-collection system, as discussed above. In this example, the first screen 502 shows three objects being approached by the object-collection system (i.e., the object-collection system is approaching the objects”); and 

    PNG
    media_image1.png
    308
    479
    media_image1.png
    Greyscale

automatically projecting one or more traveling conditions in the working direction, wherein respective indicia corresponding to the one or more projected traveling conditions are superimposed on the generated display (Figs 4B and 5, par 0137, “in FIG. 5 is a second screen 504. In this illustration, the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518. The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”).  

Regarding claim 2, Frei et al. teach all the limitation of claim 1, and further teach wherein the one or more automatically projected traveling conditions comprises at least one edge of the working area, respectively corresponding to at least one of the first end and the second end of the frame (Fig 4A, par 0134, “he object-collection system may include a catcher swath in which the object-collection system can pick up an object when the object-collection system is within pick-up range of the object. This catcher swath is illustrated by a bottom 406a width and a top 406b width of the image 400”, Fig 5, par 0151, “ the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518.The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”, par 0292, “FIGS. 19A, 19B, 19C, 20A and 20B illustrate another example embodiment 165C of an object picking assembly 165 that comprises a pair of travelers 810 that move along a rail 820, with each traveler 810 respectively coupled with a paddle assembly 830 via an arm 831”).

Regarding claim 3, Frei et al. teach all the limitation of claim 2, and further teach wherein the respective indicia corresponding to the at least one edge of the working area comprise at least one line superimposed on the generated display to correspond with a projected path of the at least one edge of the working area (Fig 5, par 0151, “ the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518.The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”.

Regarding claim 4, Frei et al. teach all the limitation of claim 2, and further teach wherein the one or more automatically projected traveling conditions comprises at least one edge of the frame, respectively corresponding to at least one of the first end and the second end of the frame (Fig 4A, par 0134, “he object-collection system may include a catcher swath in which the object-collection system can pick up an object when the object-collection system is within pick-up range of the object. This catcher swath is illustrated by a bottom 406a width and a top 406b width of the image 400”, Fig 5, par 0151, “the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518.The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”

Regarding claim 5, Frei et al. teach all the limitation of claim 4, and further teach wherein the respective indicia corresponding to the at least one edge of the working area and the at least one edge of the frame comprise lines superimposed on the generated display to correspond respectively with a projected path of the at least one edge of the working area and a projected path of the at least one edge of the frame (Fig 4A, par 0134, “he object-collection system may include a catcher swath in which the object-collection system can pick up an object when the object-collection system is within pick-up range of the object. This catcher swath is illustrated by a bottom 406a width and a top 406b width of the image 400”, Fig 5, par 0149, “the first screen 502 may display an approach indicator 506. The approach indicator 506 may instruct the user to move the object-collection system to the right or to the left to improve the object-collection system's ability to pick up an object. This approach indicator 506 may also be used to instruct the user on which way to turn the object-collection system to keep the object-collection system on the pick-up path determined to pick up the objects”, par 0151, “the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518.The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”.

Regarding claim 7, Frei et al. teach all the limitation of claim 5, and further teach further comprising: determining a projected course of the working direction of the agricultural implement based on received steering commands; and dynamically modifying the respective indicia superimposed on the generated display based on changes in the projected course of the working direction (Fig 4B, par 0137-0139, “the perception of the object's location is moving in the images relative to the object-collection system as the object-collection system approaches the object. In some embodiments, however, the object could be physically moving. In the illustrated example image 420, a location of the object 422 is identified in the image 420 at three different times, T1, T2, and T3. T1, T2, and T3 may be consecutive image frames, or they may at some other image frame or time interval. As the object-collection system approaches the object 422, the paddles 404 are also moved to align with the object 422.”, Fig 5, screen 2, par 0150-0152, the indicator instructions may be provided to an autonomous control computer that is configured to automatically control the operation of the object-collection system with little or no input from the user. Also illustrated in FIG. 5 is a second screen 504. In this illustration, the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518. The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”).

Regarding claim 11, Frei et al. teach a self-propelled work vehicle comprising or configured to draw an agricultural implement (par 0010-0011, par 0105, “the indicator instructions may be provided to an autonomous control computer that is configured to automatically control the operation of the object-collection system with little or no input from the user.”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 14-15 and 17, Frei et al. teach all the limitation of claim 11, the claims 14 and 17 are similar in scope to claims 2+4, 5 and 7 and are rejected under the same rational.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0019778 to Frei et al. in view of U.S. 2021/0231453 to Colosky et al..
Regarding claim 6, Frei et al. teach all the limitation of claim 5, but keep silent for teaching wherein additional indicia are superimposed on the generated display corresponding to incremental dimensions for the projected path of at least one edge of the working area and the projected path of at least one edge of the frame.
In related endeavor, Colosky et al. teach wherein additional indicia are superimposed on the generated display corresponding to incremental dimensions for the projected path of at least one edge of the working area and the projected path of at least one edge of the frame ( par 0043, “Additionally, in certain embodiments, connecting line graphics 126 may be generated to generally extend from the opposing outer ends of the current position implement graphic 100 to corresponding outer ends of the future position implement graphic 102. The provision of connecting line graphics 126 thus further helps establish an intuitive visual association between the future position implement graphic 102 and the current implement position graphic 100, particularly when the tractor 12 and the air seeder implement 14 are turning, as shown in FIG. 2”, Fig 5, par 0049, “Consider, for example, the operative state transition graphic 132 shown in FIGS. 3 and 5. Here, the operative state transition graphic 132 is generated as a dashed line (e.g., having a similar appearance to the connecting lines 126) that extends from a point on the current position implement graphic 100 toward the future position implement graphic 102. Further, an arrow 134 (FIG. 5) further indicates the manner in which the operative state transition graphic 132 may move laterally as an increasing number of the implement sections of the multi-section air seeder implement are switched into an operative state; here, switched into an inactive or non-seeding state, as may be appreciated by referencing the corresponding gap 124 in the treated area graphic 124 shown in FIG. 5”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include wherein additional indicia are superimposed on the generated display corresponding to incremental dimensions for the projected path of at least one edge of the working area and the projected path of at least one edge of the frame as taught by Colosky et al. to provide a well-designed automatic section control  system to project a future position of the work implement at a future timepoint based, at least in part, on data received from the position tracking data source and to control the sections of a multi-section work implement with a speed and precision exceeding the capabilities of a human operator, particularly when the work implement includes a relatively large number of sections to minimize off-target treatment as the work implement.  
Regarding claim 16, Frei et al. teach all the limitation of claim 15, the claim 16 is similar in scope to claim 6 and is rejected under the same rational.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0019778 to Frei et al. in view of U.S. 2014/0324272 to Madsen et al..
Regarding claim 8, Frei et al. teach all the limitation of claim 5, but keep silent for teaching further comprising: enabling user manipulation of at least one of the respective indicia superimposed on the generated display; and dynamically generating output signals to a controller of the agricultural implement based on the user manipulation.
In related endeavor, Madsen et al. teach further comprising: enabling user manipulation of at least one of the respective indicia superimposed on the generated display; and dynamically generating output signals to a controller of the agricultural implement based on the user manipulation (Figs 2-4, par 0013-0014, par 0023-0024, par 0066).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include wherein additional indicia are superimposed on the generated display corresponding to incremental dimensions for the projected path of at least one edge of the working area and the projected path of at least one edge of the frame as taught by Colosky et al. to develop an automatic guidance system of an agricultural vehicle to allows for an easy and efficient way to operate the automatic guidance system, reducing the stress and workload for the operator.  
 
Regarding claim 18, Frei et al. teach all the limitation of claim 11, the claim 18 is similar in scope to claim 8 and is rejected under the same rational.

Claims 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0019778 to Frei et al. in view of U.S. 2015/0217691 to Tanuki et al...
Regarding claim 9, Frei et al. teach all the limitation of claim 1, but keep silent for teaching wherein the captured one or more individual image regions of the surroundings of the agricultural implement comprise a plurality of overlapping image regions captured using a respective plurality of cameras arranged on at least the frame of agricultural implement, the method further comprising: generating an overhead image on the user interface by joining together image details of the overlapping image regions
In related endeavor, Tanuki et al. teach wherein the captured one or more individual image regions of the surroundings of the agricultural implement comprise a plurality of overlapping image regions captured using a respective plurality of cameras arranged on at least the frame of agricultural implement (par 0083, “as illustrated in FIG. 4, the imaging apparatuses 11 to 16 are arranged at the front, and on the side surface of the upper deck 2b, and on the lower part of the vessel 4. In addition, in the controller 100, pieces of first to sixth image information which are imaged and obtained by the imaging apparatuses 11 to 16 are composited, the bird's eye image 200 as illustrated in FIG. 5 is generated, and is displayed on the monitor 50 which is arranged at the front of the driver's seat 31 in the cab 3. At this time, the monitor 50 displays an image such as the bird's eye image 200 according to control of the controller 100. The bird's eye image 200 is obtained when the controller 100 composites the pieces of first to sixth image information which correspond to the first region 11C to the sixth region 16C, and are imaged by the imaging apparatuses 11 to 16. The periphery monitoring system 10 displays such the bird's eye image 200 on the monitor 50”, par 0087-0089, “As illustrated in FIG. 5, regions in the periphery of the dump truck 1 which are imaged by the respective imaging apparatuses 11 to 16 are overlapped with each other in a first overlapped region OA1 to a sixth overlapped region OA6. The controller 100 overlappingly displays two images corresponding to the pieces of first to sixth image information from the imaging apparatuses 11 to 16 which are close to each other in the respective first to sixth overlapped regions OA1 to OA6, in the bird's eye image 200”), the method further comprising: generating an overhead image on the user interface by joining together image details of the overlapping image regions (par 0074, par 0077, “The bird's eye image composition unit 110 is connected to the imaging apparatuses 11 to 16 as illustrated in FIG. 3. The bird's eye image composition unit 110 receives a plurality of pieces of image information (first to sixth pieces of image information) which are imaged by the respective imaging apparatuses 11 to 16, and are generated. In addition, the bird's eye image composition unit 110 composites an image corresponding to the received plurality of pieces of image information, and generates the bird's eye image 200 including the whole periphery of the dump truck 1 as an image based on the pieces of image information which are output from the imaging apparatuses 11 to 16”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include wherein the captured one or more individual image regions of the surroundings of the agricultural implement comprise a plurality of overlapping image regions captured using a respective plurality of cameras arranged on at least the frame of agricultural implement, the method further comprising: generating an overhead image on the user interface by joining together image details of the overlapping image regions as taught by Tanuki et al. to use cameras which is attached to a vehicle to generate compositing image and simultaneously displays a bird's eye image around vehicle enables an operator of a work vehicle to recognize various information to monitor a periphery of a work vehicle.  

Regarding claim 13, Frei et al. teach all the limitation of claim 11, but keep silent for teaching wherein the at least one camera comprises a first camera arranged proximate the first end of the frame and a second camera arranged proximate the second end of the frame.
In related endeavor, Tanuki et al. teach wherein the at least one camera comprises a first camera arranged proximate the first end of the frame and a second camera arranged proximate the second end of the frame (Fig 4, par 0048, par 0083, “as illustrated in FIG. 4, the imaging apparatuses 11 to 16 are arranged at the front, and on the side surface of the upper deck 2b, and on the lower part of the vessel 4. In addition, in the controller 100, pieces of first to sixth image information which are imaged and obtained by the imaging apparatuses 11 to 16 are composited, the bird's eye image 200 as illustrated in FIG. 5 is generated, and is displayed on the monitor 50 which is arranged at the front of the driver's seat 31 in the cab 3”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include wherein the at least one camera comprises a first camera arranged proximate the first end of the frame and a second camera arranged proximate the second end of the frame as taught by Tanuki et al. to use cameras to capture images to generate compositing image and simultaneously displays a bird's eye image around vehicle enables an operator of a work vehicle to recognize various information to monitor a periphery of a work vehicle.  

Regarding claim 19, Frei et al. teach all the limitation of claim 11, the claim19 is similar in scope to claim 9 and is rejected under the same rational.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0019778 to Frei et al. in view of U.S. 2014/0088824 to Ishimoto.

Regarding claim 10, Frei et al. teach all the limitation of claim 1, and further teach generating at least a portion of the display on the user interface corresponding to the one or more image regions corresponding to the determined working direction of the agricultural implement (Figs 4A-4B, par 0033-0037, “FIG. 4B illustrates one embodiment of tracking an object 422 throughout multiple image frames 420. It should be recognized that a plurality of image frames are captured and the object 422 is identified and its location in the image noted to track movement of the object 422 throughout the images”, Fig 5, par 0145-0152,  “the first screen 502 is a current view from the camera on the object-collection system, as discussed above. In this example, the first screen 502 shows three objects being approached by the object-collection system (i.e., the object-collection system is approaching the objects”); and automatically projecting one or more traveling conditions in the determined working direction, wherein respective indicia corresponding to the one or more projected traveling conditions are superimposed on the generated at least a portion of the display (Figs 4B and 5, par 0137, “in FIG. 5 is a second screen 504. In this illustration, the second screen 504 displays a map or aerial representation of the target geographical area. The second screen 504 may illustrate the target or pick-up path 514 in which the object-collection system is to travel to pick up the target objects 518. The width of the target path 514 may be displayed to show the swath width 512 of the object-collection system 520 (which may be an embodiment of object-collection system 618 in FIG. 6A)”), but do not explicitly teach further comprising: determining a change between a forward working direction and a rearward working direction of the agricultural implement; directing one or more of the cameras to change direction to an image region corresponding to the determined working direction of the agricultural implement.

    PNG
    media_image2.png
    476
    321
    media_image2.png
    Greyscale

In related endeavor, Ishimoto teaches further comprising: determining a change between a forward working direction and a rearward working direction of the agricultural implement; directing one or more of the cameras to change direction to an image region corresponding to the determined working direction of the agricultural implement (Figs 5-10, par 0042, “the display area on the monitor 12 is, therefore, set such that the respective display areas of the individual bird's eye view images 11C-11E on the side of the fixed-side character image 2C are fixed and the respective display areas of the individual bird's eye view images 11A, 11B on the side of the movable-side character image 1C are changeable. Now, assuming that steering is performed from the non-bent state of FIG. 9 toward the bent state of FIG. 10, the composite bird's eye view image changes from the state shown in FIG. 5 such that as shown in FIG. 7, the display area of the individual bird's eye view image 11A on the left side decreases while the display area of the individual bird's eye view image 11B on the right side increases. As a consequence, a monitoring image is displayed all around the articulated wheel loader except for a forward field of vision, where visual recognition is feasible for an operator, irrespective of whether or not the articulated wheel loader is bent”), generating at least a portion of the display on the user interface corresponding to the one or more image regions corresponding to the determined working direction of the agricultural implement; and automatically projecting one or more traveling conditions in the determined working direction, wherein respective indicia corresponding to the one or more projected traveling conditions are superimposed on the generated at least a portion of the display (par 0037, “The individual bird's eye view images are displayed, as a composite bird's eye view image composed from them, together with the vehicle image on the monitor 12. In the figure, letter L designates a caution range guideline set around the vehicle image VC, and this caution range guideline L indicates a boundary of a zone set to be dangerous if a personnel or material obstacle such as a human or structural object is located inside”, Fig 7, par 0040-0042, “On the monitor 12, the vehicle rear section 2 is displayed as the fixed-side character image 2C while the vehicle front section 1 is displayed as the movable-side character image 1C. In this embodiment, the display area on the monitor 12 is, therefore, set such that the respective display areas of the individual bird's eye view images 11C-11E on the side of the fixed-side character image 2C are fixed and the respective display areas of the individual bird's eye view images 11A, 11B on the side of the movable-side character image 1C are changeable”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include further comprising: determining a change between a forward working direction and a rearward working direction of the agricultural implement; directing one or more of the cameras to change direction to an image region corresponding to the determined working direction of the agricultural implement as taught by Ishimoto to composed from individual bird's eye view images obtained by subjecting the camera images to coordinate transformation such that upper viewpoint images are formed is displayed, so that the individual bird's eye view images acquired from the cameras mounted on the vehicle front section are changed in display range when the vehicle position changes to recognize, from a camera image displayed on a monitor, an accurate distance or direction to a personnel or obstacle from a working machine.

Regarding claim 20, Frei et al. teach all the limitation of claim 11, the claim 20 is similar in scope to claim 10 and is rejected under the same rational.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0019778 to Frei et al. in view of U.S. 2010/0194886 to Asari et al.
Regarding claim 12, Frei et al. teach all the limitation of claim 11, but keep silent for teaching wherein the at least one camera comprises a camera arranged on an operator cab of the agricultural implement.
In related endeavor, Asari et al. teach wherein the at least one camera comprises a camera arranged on an operator cab of the agricultural implement (Fig 2, par 0065-0070, “As shown in FIG. 2, the camera 1F is installed, for example, at the top of a rearview mirror of the vehicle 100, and the camera 1L is installed, for example, at a topmost part of the left side face of the vehicle 100. Though not illustrated in FIG. 2, the camera 1B is installed, for example, at a topmost part of the rear face of the vehicle 100, and the camera 1R is installed, for example, at a topmost part of the right side face of the vehicle 100”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Frei et al. to include wherein the at least one camera comprises a camera arranged on an operator cab of the agricultural implement as taught by Asari et al. to generate and display a bird's-eye view image as seen from above the ground plane to allow a driver easy grasping of the surroundings of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616